Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 7 June 1779
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen
Passy June 7 1779.
I received the honour of yours of the 31 past and thank you for the News it contained, tho’ not yet confirmed.
I know nothing of that Mr. Miller But if he appears to you to be an honest Man, I consent to your supplying him to the value of ten Guineas which I will repay. Please to take three Notes for the sum, that I may send them over by different Conveyances. It is impossible for me to supply every Bodys Wants equal to their Expectations.
I have the honour to be &c.
Mrs. fizeaux Grand & Co
